Citation Nr: 1700875	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  09-50 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1986 to December 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  In July 2014 and April 2016, the Board remanded the claim for additional development. 


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's hypertension is related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, hypertension was incurred in active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable actions taken below concerning the claim on appeal, the Board will not discuss further whether those duties have been accomplished.

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Such chronic diseases are also are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Hypertension is a chronic disease.

In support of his claim, the Veteran has noted his elevated blood pressure during active duty service.  In that regard, the repeated blood pressure readings taken during the Veteran's service indicated elevated blood pressure that is consistent with hypertension.  The elevated blood pressure readings have continued since his service and that the Veteran has received ongoing hypertension diagnoses since October 2008.  He has thus met the current disability requirement.

At the outset of its analysis, the Board observes that under Note (1) of 38 C.F.R. § 4.104 , Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension," for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).  Multiple blood pressure readings to be taken over multiple days as specified in Note (1) of DC 7101 applies to confirming the existence of hypertension.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).

Consistent with the Veteran's assertions, the service treatment records show multiple blood pressure readings that are indicative of hypertension.  In that regard, blood pressure readings from September 1996 (144/92 mmHg) and September 1997 (156/96mmHg) both show that the Veteran had elevated blood pressure consistent with hypertension while in service.  The July 2016 VA examiner indicated that the Veteran exhibited "borderline mild increase in blood pressure."  Blood pressure readings taken in December 1991 (135/67 mmHg and 130/80 mmHg), June 1992 (130/80 mmHg), June 1994 (145/61 mmHg), August 1996 (142/82 mmHg), November 1997 (144/82 mmHg and 140/76 mmHg) and December 1997 (138/64 mmHg) are part of a larger list of blood pressure readings that the examiner found to be "borderline mild increase in blood pressure."

Post-service treatment records document ongoing readings of elevated blood pressure.  A blood pressure reading taken shortly after service in June 1998 indicated a blood pressure of 154/99 mmHg.  Multiple subsequent readings taken from July 2000 through June 2007 likewise indicated elevated blood pressure.  However, it was not until the blood pressure readings from March 2008 (155/91 mmHg) and October 2008 (152/92 mmHg) that the Veteran is diagnosed with hypertension and prescribed medication. 

The July 2016 examiner cited to the September 2014 VA examination to note that the Veteran was diagnosed with high blood pressure in October 2008, when the Veteran was started on antihypertensive medication.  On review of the claims file, the examiner acknowledged that the Veteran had high blood pressure twice from readings in June 1998, but noted also that the blood pressure was not checked a third time, and therefore, the Veteran could not be given a diagnoses for high blood pressure per VA regulations.  The examiner emphasized that that the Veteran's blood pressure had returned to normal limits two months later in August 1998.

The July 2016 examiner opined that the Veteran's high blood pressure is not due to symptoms or a condition noted during his active duty service.  For rationale, she noted that in this case, sustained blood pressure elevation is not sufficient evidence in the absence of a formal diagnosis, and that the June 1998 elevated blood pressure readings were found to be within normal limits two months later.  The examiner further observed that the Veteran did not begin receiving treatment for hypertension until October 2008.  Based on the passage of time between the Veteran's separation from service in December 1997 and his initial treatment in October 2008, the examiner appears to suggest that the evidence is inconsistent with a relationship between the Veteran's high blood pressure and his active duty service.  Notably, the examiner does not fully address in her rationale the other elevated blood pressure readings taken during the Veteran's active duty service or the several elevated blood pressure readings taken after service.  To that end, it is unclear as to whether those readings were taken into account by the examiner as she formed her negative etiology opinion.  Notably, the examiner also does not compare the blood pressure reading from October 2008 (152/92 mmHg) with the September 1997 blood pressure reading (157/97 mmHg) or the June 1998 blood pressure reading (154/99 mmHg). 

The September 2014 examiner refers to the Veteran's in service blood pressure readings between November 1987 and September 1997 to note that the Veteran had "mildly elevated blood pressure on various occasions."  The examiner indicated that during most of the elevated blood pressure readings, the blood pressure was not rechecked a second time and therefore, diagnoses of high blood pressure was not made.  In direct contrast, a June 1998 clinician at the Syracuse VA Medical Center noted that the Veteran had hypertension and tingling in the chest for about the past year, and that the Veteran was monitored closely while on active duty.  The clinician also noted that the Veteran's September 1997 EKG result was abnormal and that the Veteran had borderline to mild hypertension. 

The Veteran was noted for having elevated or high blood pressure several times in service or shortly after service.  A September 1997 EKG test result included a notation that the Veteran had an inappropriate blood pressure response to exercise.  Additionally, a November 1997 separation exam notes that the Veteran had high blood pressure in 1997, which contributed to back pain and possible stress.  The clinician conducting the November 1997 separation exam elaborated that no actual diagnosis was given, however, the clinician also noted that the Veteran's blood pressure remained elevated at the time of the separation exam.  In a July 1998 VA examination report relating to other disabilities, the examiner noted that toward the end of the Veteran's service, he was being monitored for borderline or slightly elevated blood pressure and was being seen up to three times a week. 

Overall, the evidence shows that the Veteran had mild or moderate elevated blood pressure noted during his active duty service and that the high blood pressure has continued since that time.  Although the July 2016 VA examiner observed that the Veteran's blood pressure had returned to normal limits after elevated blood pressure readings in June 1998, she did not address the significance of numerous other abnormal blood pressure readings taken during and after service from 1987 through 2008, and indeed, those subsequent findings would seem to contradict her negative opinion.  In the absence of such a discussion, the Board concludes that the VA examiner's negative opinion is incomplete and based on inadequate rationale.

The above evidence reflects that there is conflicting evidence with regard to whether the Veteran's high blood pressure readings in service were early manifestations of his subsequently diagnosed hypertension.  The negative nexus opinions are inadequate for the reasons indicated above.  The Court has recently held that the Board may discern whether hearing loss disability exists in light of guidance from case law, even if there is no notation of hearing loss by a health care professional.  McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("by explaining the medical basis for the naval examiner's interpretation of the audiometric test results, Hensley provided the Board" with a basis for discerning the significance of the contemporaneously recorded audiology test results").  Similarly, the Board can discern whether hypertension existed in service based on the definition in the Rating Schedule even in the absence of a specific notation of hypertension.  As explained above, the high blood pressure readings in service can be interpreted to indicate hypertension under DC 7101.  Thus, there is evidence of a chronic disease in service and the same chronic disease has been diagnosed after service.  38 C.F.R. § 3.303(b) provides that where chronic disease is shown as such in service, subsequent manifestation of the same chronic disease are service connected unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  It is not clear from the evidence whether chronic disease as such, i.e., hypertension, was shown in service in this case.  However, there is evidence for and against a nexus between the Veteran's current hypertension and his high blood pressure readings in service, i.e., as to whether the high blood pressure readings were early manifestations of the subsequently diagnosed hypertension.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for hypertension is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


